DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al.(US 20130296812 A1) in view of Kazic et al. (US 20190239938 A1), hereinafter Bangera in view of Kazic.
Regarding claim 1, Bangera discloses a localized cryotherapy system ([0025] & [0026]; Figure 1—element 100), comprising: a tank for storing cryogenic fluid ([0026]; Figure 1—element 110 & 112); a cryogenic hose ([0027]; Figure 1—element 119) having a first end operatively connected to the tank (Figure 1—element 110) and a second end operatively connected to a handheld unit ([0027]; Figure 1—elements 104 & 106), wherein the handheld unit comprises an atomizing nozzle ([0025]; Figure 1—element 104); a valve in fluid communication with the cryogenic hose ([0059]; Figure 10—element 1010a; pump 120 may be operably coupled to the reservoir via corresponding valve) and operatively connected to a control system ([0059]; Figure 1—element 117 & 118; Figure 10—element 1010a & 118; the valve may be an electronically-actuatable valve that may be selectively actuated by control circuit 118); wherein the control system ([0028]; Figure 1, 5, & 6—element 117) is operatively connected to one or both of a control input interface ([0031]; Figure 1, 5, & 6—element 126) and a thermal imaging sensor ([0030]; Figure 5—element 123; Figure 6—element 600; the target designation unit 122 includes a target sensor 123 coupled to controller 117, the target sensor may include an image sensor (i.e. a camera) the image sensor may be a thermal imaging sensor 600 configured for both visual imaging of target region and temperature measurements), the control system configured to receive a signal from one or both of the control input interface ([0031]; Figure 5 & 6—element 118; user can designate target region and change operational parameters of spray mechanism) and the thermal imaging sensor ([0030]; Figure 5 & 6—element 124) and communicate an instruction to the valve to adjust the flow of the cryogenic fluid ([0052] & [0060]; the spray mechanism may be terminated in response to feedback from temperature sensor or other sensors; in response to the one or more sensing signals 124 by the target designation unit 122 and optional user designation via the user interface 126 the control circuitry 118 may selectively actuate valve).
Bangera does not explicitly disclose a thermographic imaging camera. 
Kazic teaches a cryotherapy system ([0058]; Figure 1—element 100), comprising an atomizing nozzle ([Col. 3, lines 38-51]; Figure 1 & 2—element 14) and a thermographic imaging camera ([0084]; the cooling mechanism can be controlled in response to tissue temperature sensed by a temperature detector integrated into a thermal camera).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the cryotherapy system and thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as described above, as both references and the claimed invention are directed toward cryotherapy systems. As disclosed by Kazic, the temperature detector can be integrated into a thermal camera in order to provide better visual aid to the operator ([0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as such a modification would provide better visual aid to the operator.  
Regarding claim 3, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above. 
Bangera further discloses wherein the thermographic imaging camera is operatively connected to a control screen ([0038]; Figure 1—element 126), the control screen configured to display body surface temperatures measured by the thermographic imaging camera ([0038] & [0045]; Figure 5—element 126; visual information about target region may be displayed on the user interface 126 (e.g. a touch screen).
Regarding claim 4, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above. 
Bangera further discloses wherein the valve comprises an electrically actuated solenoid valve, a motor actuated valve, or an electronic globe valve ([0059]; valve 1010a may be an electronically-actuatable valve that may be selectively actuated by control circuitry 118).
Regarding claim 5, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above. 
Bangera further discloses wherein the signal comprises body surface temperatures measured by the thermographic imaging camera ([0045] & [0052]; Figure 6—element 124 & 600; temperature sensor (thermal imaging sensor) senses temperature of target region 114 and communicates temperature to control circuitry 118 vis one or more sensing signals 124), inputs from the control input interface ([0031]; User interface allows user to designate a target region or change operational paraments of spray mechanism), or combinations thereof ([0031], [0045], & [0052]).
Regarding claim 7, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above. 

Bangera further discloses wherein the thermographic imaging camera further comprises a laser ([0042]; Figure 5—element 500; lighting device 500 can be a laser) configured to pinpoint a location at which the body surface temperature is to be measured during the cryotherapy ([0042] & [0045]; Figure 5—element 500; Figure 6—element 600; lighting device 500 is configured to designate the target region, temperature sensor (thermal imaging sensor) is configured to sense the temperature of the target region).
Regarding method claim 16, Bangera discloses a method for cryotherapy treatment, comprising: supplying a flow of cryogenic fluid from a tank ([0026]; Figure 1—element 110 & 112) to a handheld unit comprising an atomizing nozzle ([0025] & [0027]; Figure 1—elements 104 & 106); dispersing the cryogenic fluid through the atomizing nozzle to ambient air to provide a cryotherapy treatment to a patient ([0025]; Figure 1—element 104 & 125); measuring, with a thermal imaging sensor, the patient's body surface temperature during the cryotherapy treatment ([0045]; Figure 6—element 600; temperature sensor (600) may be a thermal imaging sensor); and adjusting the flow of cryogenic fluid based on body surface temperature measurements obtained from the thermal imaging sensor ([0052] & [0060]; the spray mechanism may be terminated in response to feedback from temperature sensor or other sensors; in response to the one or more sensing signals 124 by the target designation unit 122 and optional user designation via the user interface 126; the control circuitry 118 may selectively actuate valve).
Bangera does not explicitly disclose a thermographic imaging camera. 
Kazic teaches a cryotherapy system ([0058]; Figure 1—element 100), comprising an atomizing nozzle ([Col. 3, lines 38-51]; Figure 1 & 2—element 14) and a thermographic imaging camera ([0084]; the cooling mechanism can be controlled in response to tissue temperature sensed by a temperature detector integrated into a thermal camera).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the cryotherapy system and thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as described above, as both references and the claimed invention are directed toward cryotherapy systems. As disclosed by Kazic, the temperature detector can be integrated into a thermal camera in order to provide better visual aid to the operator ([0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as such a modification would provide better visual aid to the operator.  
Regarding method claim 17, Bangera in view of Kazic disclose all of the limitations of claim 16, as described above. 
Bangera further discloses wherein the measuring step further comprises displaying the patient's measured body surface temperature on a control screen ([0038]; visual information about target region 114 may be displayed on the user interface 126 (e.g. a touch screen)).
Regarding method claim 18, Bangera in view of Kazic disclose all of the limitations of claim 16, as described above. 
Bangera further discloses wherein the adjusting step further comprises increasing, decreasing, or stopping the flow of cryogenic fluid based on the patient's measured body surface temperature ([0052]; Figure 6—element 600; the spray mechanism may be terminated in response to feedback from temperature sensor).
Regarding method claim 19, Bangera in view of Kazic disclose all of the limitations of claim 16, as described above. 
Bangera further discloses wherein the measuring step further comprises positioning the thermographic imaging camera at least about two to five feet away from the patient ([0051]; the thermal imaging sensor 600 is remote from the spray mechanism).
Claims 2, 6, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangera in view of Kazic and Rosen et al. (US 20190000524 A1), hereinafter Rosen.
Regarding claim 2, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above.
	Bangera further discloses wherein the atomizing nozzle comprises an orifice ([0025]; Figure 1—element 108)
Bangera does not disclose the orifice having a diameter of about 0.042 inches to about 0.076 inches.
Rosen teaches a cryogenic system ([0038]; Figure 1—element 100) comprising a cryogen supply tank (Figure 1—element 102) a valve ([0052]; Figure 2—element 218), a hose ([0045]; Figure 1 & 2—element 118), a nozzle ([0044]; Figure 1 & 2—element 116), the nozzle comprising an orifice having a diameter of about 0.042 inches to about 0.076 inches ([0054]; Figure 4—element 404; orifice can have a diameter of between approximately 0.01, 0.02, 0.05, or 0.08 inches or any other intermediate value).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the orifice of the atomizing nozzle, as disclosed by Bangera, to include the teachings of Rosen, as both references and the claimed invention are directed toward cryotherapy devices with nozzles for producing cryogen droplets/mist. As disclosed by Bangera, the width of the orifice may be adjusted ([0017]). Rosan discloses a plurality of diameter options for an orifice of a nozzle, i.e. the orifice may have a diameter of 0.02 inches, 0.05 inches, 0.08 inches, or another intermediate diameter ([0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustable nozzle and orifice, as disclosed by Bangera, to include the teachings of Rosan, as described above, as such a modification would allow for a suitable orifice diameter for delivering cryogen spray/mist/droplets to a target location. 
Regarding claim 6, Bangera in view of Kazic disclose all of the limitations of claim 1, as described above.
	Bangera does not disclose wherein the tank is configured to store the cryogenic fluid at a pressure of about 100 psi to about 500 psi.
Rosen teaches a cryogenic system ([0038]; Figure 1—element 100) comprising a cryogen supply tank (Figure 1—element 102), a valve ([0052]; Figure 2—element 218), a hose ([0045]; Figure 1 & 2—element 118), and a nozzle ([0044]; Figure 1 & 2—element 116), wherein the tank is configured to store the cryogenic fluid at a pressure of about 100 psi to about 500 psi ([0039]; Figure 1—element 102; the tank can include a heater 104, thermostat 106, and controller 108, the heater 104 is capable of heating the cryogen contained in the tank 102 to a desired pressure, the desired pressure can be less than 500psi).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify cryogen tank, as disclosed by Bangera, to include the teachings of Rosen, as both references and the claimed invention are directed toward cryotherapy devices with cryogen reservoirs and nozzles for producing cryogen droplets/mist. As disclosed by Rosan a heater may be incorporated into the tank to maintain the cryogen source at a desired pressure ([0015]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen tank, as disclosed by Bangera, to include the teachings of Rosan, as described above, as such a modification would allow for the cryogen source to be maintained at a desired pressure. 
Regarding method claim 20, Bangera in view of Kazic disclose all of the limitations of claim 16, as described above.
	Bangera does not disclose supplying the flow of cryogenic fluid from a tank configured to store the cryogenic fluid at a pressure of about 100 psi to about 500 psi.
Rosen teaches a cryogenic method ([0038]; Figure 1—element 100) comprising a cryogen supply tank (Figure 1—element 102) a valve ([0052]; Figure 2—element 218), a hose ([0045]; Figure 1 & 2—element 118), a nozzle ([0044]; Figure 1 & 2—element 116), comprising supplying the flow of cryogenic fluid from a tank configured to store the cryogenic fluid at a pressure of about 100 psi to about 500 psi. ([0039]; Figure 1—element 102; the tank can include a heater 104, thermostat 106, and controller 108, the heater 104 is capable of heating the cryogen contained in the tank 102 to a desired pressure, the desired pressure can be less than 500psi).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify cryogen tank, as disclosed by Bangera, to include the teachings of Rosen, as both references and the claimed invention are directed toward cryotherapy devices with nozzles for producing cryogen droplets/mist. As disclosed by Rosan a heater may be incorporated into the tank to maintain the cryogen source at a desired pressure ([0015]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen tank, as disclosed by Bangera, to include the teachings of Rosan, as described above, as such a modification would allow for the cryogen source to be maintained at a desired pressure. 
Claims 8-13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bangera in view of Kazic, Rosen, and Weber et al. (US 6226996 B1), hereinafter Weber.
Regarding claim 8, Bangera discloses a localized cryotherapy system, comprising: a tank for storing cryogenic fluid ([0026]; Figure 1—element 110 & 112); a first cryogenic hose ([0027]; Figure 1—element 19) having a first end operatively connected to the tank ([0027]; Figure 1—element 110) and a second end operatively connected to a handheld unit ([0027]; Figure 1—element 104 & 106), a valve ([0059]; Figure 10—element 1010a), wherein the handheld unit comprises an atomizing nozzle ([0025]; Figure 1—element 104); a first mobile station comprising a control system ([0028], [0074], [0076], & [0077]; Figure 1—element 117 & 118) operatively connected to the valve ([0059]; Figure 10—element 1010; valve 1010a may be actuated by control circuitry 118); a second mobile station comprising a thermal imaging sensor configured for measuring body surface temperatures during cryotherapy ([0030], [0051], [0074], & [0075]; Figure 5—element 123; Figure 6—element 600; Figure 13—element 1308; the target designation unit 122 includes a target sensor 123 coupled to controller 117, the target sensor may include an image sensor (i.e. a camera) the image sensor may be a thermal imaging sensor 600 configured for both visual imaging of target region and temperature measurements; target destination unit 122 and temperature sensor 600 may be remote from spray mechanism (i.e. second station)), and wherein the control system is configured to receive the measured body surface temperatures from the thermal imaging sensor and communicate a signal to the valve to increase, decrease, or stop the flow of the cryogenic fluid (([0052] & [0060]; the spray mechanism may be terminated in response to feedback from temperature sensor or other sensors; in response to the one or more sensing signals 124 by the target designation unit 122 and optional user designation via the user interface 126 the control circuitry 118 may selectively actuate valve).
Bangera does not disclose wherein the tank is configured to store the cryogenic fluid at a pressure of at least about 100 psi, a first cryogenic hose having a first end operatively connected to the tank  and a second end operatively connected to a valve; a second cryogenic hose having a first end operatively connected to the valve and a second end operatively connected to a handheld unit, and a thermographic imaging camera.
Kazic teaches a cryotherapy system ([0058]; Figure 1—element 100), comprising an atomizing nozzle ([Col. 3, lines 38-51]; Figure 1 & 2—element 14) and a thermographic imaging camera ([0084]; the cooling mechanism can be controlled in response to tissue temperature sensed by a temperature detector integrated into a thermal camera).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the cryotherapy system and thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as described above, as both references and the claimed invention are directed toward cryotherapy systems. As disclosed by Kazic, the temperature detector can be integrated into a thermal camera in order to provide better visual aid to the operator ([0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal imaging sensor, as disclosed by Bangera, to include the teachings of Kazic, as such a modification would provide better visual aid to the operator.  
Rosen teaches a cryogenic system ([0038]; Figure 1—element 100) comprising a cryogen supply tank (Figure 1—element 102) a valve ([0052]; Figure 2—element 218), a hose ([0045]; Figure 1 & 2—element 118), a nozzle ([0044]; Figure 1 & 2—element 116), wherein the tank is configured to store the cryogenic fluid at a pressure of about 100 psi to about 500 psi ([0039]; Figure 1—element 102; the tank can include a heater 104, thermostat 106, and controller 108, the heater 104 is capable of heating the cryogen contained in the tank 102 to a desired pressure, the desired pressure can be less than 500psi).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify cryogen tank, as disclosed by Bangera, to include the teachings of Rosen, as both references and the claimed invention are directed toward cryotherapy devices with nozzles for producing cryogen droplets/mist. As disclosed by Rosan a heater may be incorporated into the tank to maintain the cryogen source at a desired pressure ([0015]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen tank, as disclosed by Bangera, to include the teachings of Rosan, as described above, as such a modification would allow for the cryogen source to be maintained at a desired pressure. 
Weber teaches an atomizing nozzle and cryotherapy system ([Col. 3, lines 34-50]; Figure 1) comprising a first cryogenic hose having a first end operatively connected to the tank (([Col. 3, lines 34-50]; Figure 1—element 10) and a second end operatively connected to a valve (([Col. 3, lines 34-50]; Figure 1—element 12); a second cryogenic hose having a first end operatively connected to the valve ([Col. 3, lines 34-50]; Figure 1—element 12) and a second end operatively connected to a handheld unit ([Col. 3, lines 34-50];Figure 1—element 14).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the valve, as disclosed by Bangera, to include the teachings of Weber, as described above, as both references and the claimed invention are directed toward cryotherapy systems with valves for adjusting cryogen fluid flow. As disclosed by Weber, the valve can be located between the handheld unit and the cryogen tank to control the fluid flow from the tank to the nozzle ([Col. 3, lines 34-50]), the valve can be closed when a desired tissue temperature is reached ([Col. 2, lines 36-49]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the valve, as disclosed by Bangera, to include the teachings of Weber, as described above, as such a modification would allow for the predictable result of stopping fluid flow through the nozzle. 
Regarding claim 9 , Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera further discloses wherein the first mobile station further comprises a control input interface operatively connected to the control system ([0031]; Figure 1—element 126).
Regarding claim 10, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera further discloses wherein the second mobile station further comprises a control screen operatively connected to the thermographic imaging camera, the control screen configured to display body surface temperatures measured by the thermographic imaging camera ([0038]; Figure 6—element 126; visual information about target region may be displayed on a touch screen).
Regarding claim 11, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera further discloses wherein the valve comprises an electrically actuated solenoid valve, a motor actuated valve, or an electronic globe valve ([0059]; valve 1010a may be an electronically-actuatable valve that may be selectively actuated by control circuitry 118).
Regarding claim 12, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Rosen further teaches wherein the tank is configured to store the cryogenic fluid at a pressure of up to about 500 psi ([0039]; Figure 1—element 102; the tank can include a heater 104, thermostat 106, and controller 108, the heater 104 is capable of heating the cryogen contained in the tank 102 to a desired pressure, the desired pressure can be less than 500psi).
Regarding claim 13, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera further discloses wherein the handheld unit further comprises a depth sensor ([0035]; Figure 11—element 1122); configured to accurately position the handheld unit at an optimum distance from a user during the cryotherapy ([0035], [0062], & [0065]). 
Regarding claim 15, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera further discloses wherein the atomizing nozzle comprises an orifice ([0025]; Figure 1—element 108)
Bangera does not disclose the orifice having a diameter of about 0.042 inches to about 0.076 inches.
Rosen further teaches the nozzle comprising an orifice having a diameter of about 0.042 inches to about 0.076 inches ([0054]; Figure 4—element 404; orifice can have a diameter of between approximately 0.01, 0.02, 0.05, or 0.08 inches or any other intermediate value).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the orifice of the atomizing nozzle, as disclosed by Bangera, to include the teachings of Rosen, as both references and the claimed invention are directed toward cryotherapy devices with nozzles for producing cryogen droplets/mist. As disclosed by Bangera, the width of the orifice may be adjusted ([0017]). Rosan discloses a plurality of diameter options for an orifice of a nozzle, i.e. the orifice may have a diameter of 0.02 inches, 0.05 inches, 0.08 inches, or another intermediate diameter ([0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustable nozzle and orifice, as disclosed by Bangera, to include the teachings of Rosan, as described above, as such a modification would allow for a suitable orifice diameter for delivering cryogen spray/mist/droplets to a target location. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bangera in view of Kazic, Rosen, Weber, and Lennox (US 20060287697 A1), hereinafter Lennox.
Regarding claim 14, Bangera in view of Kazic, Rosen, and Weber disclose all of the limitations of claim 8, as described above. 
Bangera does not disclose wherein the first mobile station and the second mobile station are battery powered.
Lennox teaches a mobile cryogen console ([0050]; Figure 1—element 150), comprising a battery operated station ([0020] & [0053]; Figure 3—element 75 & 1).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify, the cryogen stations, as disclosed by Bangera, to include the teachings of Lennox, as described above, as both references and the claimed invention are directed toward operating a cryogen system. As disclosed by Lennox, the station may be a battery operated console ([0020]), the battery operated console allows for the user to detach the console from the base station and activate the console at the patient site or a location remote from the base station ([0066] & [0098]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen stations, as disclosed by Bangera, to include the teachings of Lennox, as described above, as such a modification would allow for the user to activate a console remote from a base station and near a patient.
Conclusion	
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794